DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 06/13/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable by Okamura et al. US 20080249415 A1 “Okumura” and further in view of Jakobs et al. DE 102013219252 A1 “Jakobs”; Wang et al. US 20180214106 A1 “Wang” and Defreitas et al. US 20090003519 A1 “Defreitas” and Zhang et al. US 20040181152 A1 “Zhang”.
Regarding claim 1, Okumura teaches “An ultrasound breast imaging system comprising” (“FIG. 1 is a perspective view showing the outer appearance of a breast imaging system 1 according to this embodiment. As shown in FIG. 1, the breast imaging system 1 comprises a mammographic diagnosis apparatus 2 and an ultrasonic diagnosis apparatus 6” [0027]. Therefore, since the beast imaging system includes an ultrasound diagnosis apparatus 6, the breast imaging system 1 constitutes an ultrasound breast imaging system.);
“a gantry” (“As shown in FIG. 1, the mammographic diagnosis apparatus 2 comprises an arm portion 20 and a support portion 25. […] The support portion 25 is provided with a display panel 27a, foot pedals 21a and 21b, a touch panel 21c, and the like” [0028]. As shown in FIG. 1, the support portion 25 is connected to the arm portion 20 and thus it supports the compression unit 35 (i.e. containing the upper and lower paddles 35a and 35b). Thus, the support portion 25 constitutes a gantry.);
“a compression assembly coupled to the gantry, the compression assembly comprising: a pair of compression paddles mounted on a positioning track […] having a patient contact surface […] wherein the compression paddles are positionable to be […] parallel to each other in a second configuration” (“The arm portion 20 is provided with an X-ray source device 33 and flat panel detector 40 which are placed to face each other, a compression unit 35 comprising upper and lower paddles 35a and 35b, and the like” [0028]. As shown in FIG. 1, the compression unit 35 (i.e. containing a pair of paddles 35a and 35b is supported by the arm portion 20 which is connected to the support portion 25 (i.e. the gantry) and the compression paddles 35a and 35b are parallel to each other. Therefore, the system includes a paddle support structure (i.e. arm) disposed at an end of the arm opposite the gantry. Furthermore, regarding a patient contact surface, Okumura discloses “As shown in FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b” [0033]. In order for the breast to be compressed/fixed between the upper and lower paddles 35a and 35b, the compression assembly must compression paddles with a patient contact surface.);
“a motor for moving at least one of the compression paddles along the positioning track to immobilize a breast for ultrasound imaging” (“The compression paddle driving unit 36 drives the compression unit 35 under the control of the compression paddle control unit 37” [0036] and “The compression paddle control unit 37 controls the compression paddle driving unit 36 to perform positioning using the compression unit 35 in accordance with an instruction from the central control unit 50” [0037]. Since the compression paddle driving unit 36 drives the compression unit under to control of the compression paddle control unit 37, the compression paddle driving unit 36 constitutes a motor for moving at least one of the compression paddles along the positioning track to immobilize a breast for ultrasound imaging. Furthermore, regarding performing ultrasound imaging on a breast, Okumura discloses “As shown in FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the lower paddles 35a and 35b. Ultrasonic scanning is then performed while the probe is slid” [0033]. Therefore, ultrasound imaging is performed once the motor (i.e. compression paddle driving unit 36) has moved at least one of the compression paddles along the positioning track to immobilize a breast.);
Okumura does not teach “each compression paddle housing a transducer” or the patient contact surface “comprising a compression material”.
Jakobs teaches “each compression paddle housing a transducer” (“The compression assembly comprises an upper and lower compression unit OKE, UKE” [Page 3, Para. 5, Line 1] and “The compression units OKE, UKE are each formed from a clamped in a frame R respective compression element OC, UC. They each have an ultrasound unit OUS, UUS which can be moved by means of a guide unit FS. The edge regions of the ultrasound units OUS, UUS or individual elements thereof are horizontally displaceable in the plane defined by the respective compression unit OKE, UKE in the x, y direction” [Page 3, Para. 5, Lines 1-6]. As shown in FIG. 4, the upper and lower compression units each contain their own, respective ultrasound unit (OUS, UUS). Therefore, each compression paddle houses a transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound breast imaging system of Okumura to include each compression paddle housing a transducer as disclosed in Jakobs in order to obtain second (i.e. ultrasound) images from both the upper and lower compression paddles [Jakobs: Page 4, Para. 6, Lines 2-4]. By obtaining ultrasound images from both compression paddles, the physician is provided with more images with which to assess the breast tissue. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images from more than one perspective when assessing the breast.
The combination of Okumura and Jakobs does not explicitly teach the patient contact surface “comprising a compression material”.
Wang teaches the patient contact surface “comprising a compression material” (“FIG. 5A depicts flexible paddle 500 in accordance with some embodiments. […] The flexible paddle may be constructed such that it is essentially a film or mesh that is held by a frame which may have curves sides, e.g. to increase patient comfort. The mesh/film may then conform to the shape of the frame and (under compression) to the shape of the compressed breast, resulting in an imaged volume bounded by a curved top layer (defined by the compression paddle)” [0027]. Therefore, since the flexible paddle includes a mesh/film which when compressed conforms to the shape of the breast, under broadest reasonable interpretation, this mesh/film constitutes a compression material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Okumura and Jakobs to include a compression material (i.e. mesh/film) as disclosed in Wang in order to for the compression paddle to conform to the shape of the breast while increasing patient comfort [Wang: 0027]. When the compression paddle conforms to the breast with a mesh/film, the compression paddle fixes the breast such that imaging can be performed with minimal or no patient movement. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddle to conform to the shape of the breast such that the patient is comfortable and imaging can be performed with minimal or no patient movement.
The combination of Okumura, Jakobs and Wang does not teach that the pair of compression paddles are “being configured to pivot on a paddle support arm”.
Defreitas is within the same field of endeavor as the claimed invention because it pertains to a compression arm assembly for compressing an immobilizing a breast [Abstract].
Defreitas teaches that the compression paddles are “being configured to pivot on a paddle support arm” (“As illustrated in FIGS. 5 and 17, compression paddle 122 is removably mounted to a support 510 that moves up and down compression arm assembly 110 as needed for breast compression. To mount compression paddle 122 onto 510, a projection compression paddle 122a of the paddle engages a projection 510a of the support […] Projection 510a is spring-loaded, such as by a spring schematically illustrates at 510c to allow for pivoting compression paddle 122 about an axis where it latches onto 510, as illustrated by arrow A, for better conformance with the compressed breast in some imaging protocols” [0038] and “In addition, compression paddle 122 can pivot about an axis along the patient’s chest wall to conform the breast shape in certain procedures” [0037]. In this case, the support 510 constitutes a paddle support arm. Therefore, since the compression paddle 122 is mounted the support 510 via the projection 510a to allow for pivoting of the compression paddle 122, the compression paddle being configured to pivot on the paddle support arm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression paddle assembly of Okumura so as to include the pair of compression paddles being configured to pivot on the paddle support arm as taught by Defreitas in order to allow the compression paddles to better conform with the compressed breast to perform imaging [Defreitas: 0038]. By allowing the compression paddles to pivot, the compression paddles can be positioned relative to the breast to allow them to secure the breast therein for imaging. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to conform with the compressed breast to perform imaging.
The combination of Okumura, Jakobs, Wang and Defreitas does not teach “wherein the compression paddles are positionable to be coplanar to each other in a first configuration”.
Zhang is within the same field of endeavor as the claimed invention because it discloses an ultrasound breast imaging assembly which includes first and second compression plates angled with respect to one another [Abstract].
Zhang teaches  “wherein the compression paddles are positionable to be coplanar to each other in a first configuration” (“FIG. 13 illustrates a simplified representation of an ultrasound breast imaging assembly 228 according to another alternative embodiment of the present invention. The ultrasound breast imaging assembly 228 includes an upper compressive member 233 and a lower compressive member 235, each secured to an upright member 232” [0070]; “A pivotal compression plate 240 is pivotably secured to the extension member 237 through a pivot assembly 241 having an axis 243. The pivotal compression plate 240 may rotate about the axis 243 in the direction of I independent of the upper compressive member 233 moving in the direction of H” [0071]; and “A pivotal compression plate 234 is pivotally secured to the extension member 245 through a pivot assembly 249 having an axis 251 in the direction of J independent of the lower compressive member 235 moving in the direction of H” [0072]. As shown in FIG. 13, the compression plates 240 and 234 are rotatable around the axes 243 and 251, respectively. Thus, since the compression plates may rotate in the directions indicated by I and J, the compression paddles (i.e. compression plates 240, 234) are positionable to be coplanar to each other in a first configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression assembly of Okumura so as to include the compression paddles being positionable to be coplanar to each other as disclosed in Zhang in order to allow the user to position the compression paddles in a desired position relative to the breast. Pivotable compression paddles (i.e. plates) are one of a finite number of devices which can be used to secure breast tissue with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to be positioned in a desired (i.e. coplanar, for example) position relative to the breast. 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Okumura teaches “further comprising a rotatable arm coupling the compression assembly to the gantry for rotating the compression assembly to a plurality of scan perspectives for performing at least one of cranial-caudal, mediolateral oblique, lateral and frontal scan when the compression paddles are parallel to each other” (“The arm portion 20 can move vertically with respect to the support portion 25 and rotate about a shaft 26” […] When the arm portion 20 is kept in a predetermined posture and the breast is compressed by the upper paddle 35a and the lower paddle 35b provided on the detection surface of the flat panel detector 40, images can be acquired in arbitrary directions such as the cephalocaudal direction, medio-lateral direction and medio-lateral oblique direction” [0028]. Furthermore, FIG. 1 shows the paddles 35a and 35b being parallel to each other. Therefore, since the arm portion 20 is rotatable about shaft 26, such that the upper and lower paddles can be oriented to acquire images in arbitrary directions such as in the medio-lateral oblique direction, the system includes a rotatable arm coupling the compression assembly to the gantry for rotating the compression assembly to a plurality of scan perspectives for performing at least one of cranial-caudal, mediolateral oblique, lateral and frontal scan when the compression paddles are parallel to each other.).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein the compression assembly further comprises a positioning structure, and a support arm for each compression paddle, each support arm for pivotably coupling the associated compression paddle to the positioning structure” (“The arm portion 20 is provided with an X-ray source device 33 and flat panel detector 40 which are placed to face each other, a compression unit 35 comprising upper and lower paddles 35a and 35b, and the like […] The arm portion 20 can move vertically with respect to the support portion 25 and rotate about a shaft 26. When the arm portion 20 is kept in a predetermined posture and a breast is compressed by the upper paddle 35a and the lower paddle 35b provided on the detection surface of the flat panel detector 40, images can be acquired in arbitrary directions such as the cephalocaudal direction, medio-lateral direction, and medio-lateral oblique direction” [0028]. As shown in FIG. 1, the compression unit 35 (i.e. containing a pair of paddles 35a and 35b) is supported by the arm portion 20 which is connected to the support portion 25 (i.e. the gantry), therefore, each compression paddle must have a corresponding support arm to connected with the arm portion 20. Furthermore, in order for the arm portion 20 to be moved and rotated, the system must include a positioning structure. Furthermore, since the compression unit 35 (i.e. containing the upper and lower paddles 35a and 35b) are attached to the arm portion 20 and the arm portion 20 rotates about a shaft 26 such that the paddles 35a and 35b are oriented in arbitrary directions to acquire images, each support arm must be for pivotably coupling the associated compression paddle to the positioning structure.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Okumura teaches “further comprising a user interface mounted on the gantry and comprising controls for controlling at least one of a position of the compression assembly and an ultrasound scan workflow” (“The support portion 25 is provided with a display panel 27a, foot pedals 21a and 21b, a touch panel 21c, and the like” [0028] and “The operation unit 51 is an input device including a keyboard, various switches, a mouse, the foot pedals 21a and 21b, the touch panel 21c and the like. The operation unit 51 is used to, for example, input patient information (a patient ID, examination region, examination purpose, and the like), vertically move the compression unit 35, issue an imaging instruction, select a pulse rate, select an image and the like” [0044]. As shown in FIG. 1, the touch panel 21c is mounted on the gantry (i.e. the support portion 25). Therefore, since the operation unit 51 includes the touch panel 21c and is used to vertically move the compression unit 35 and issue an imaging instruction (i.e. scan workflow), the system includes a user interface mounted on the gantry and comprising controls for controlling at least one of a position of the compression assembly and an ultrasound scan workflow.).
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein at least one of the transducers housed in the compression paddle is configured to move along a scan path to obtain an ultrasound image” (“In addition, as shown in FIG. 3, an opening portion 350 in which a one-dimensional ultrasonic probe is slidably placed is formed in the upper paddle 35a of the compression unit 35. As shown I FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b. Ultrasonic scanning is then performed while the probe is slid. This can obtain an ultrasonic image in the same state as at the time of mammography” [0033]. Therefore, since the ultrasonic probe is slid along the opening portion to obtain an ultrasonic image, at least one of the transducers housed in the compression paddle is configured to move along a scan path to obtain an ultrasound image.).
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Okumura does not teach “further comprising a plurality of transducers, wherein each of the plurality of transducers is configured to move along different scan paths during ultrasound imaging”.
Jakobs teaches “further comprising a plurality of transducers, wherein each of the plurality of transducers is configured to move along different scan paths during ultrasound imaging” (“The upper and/or lower ultrasonic unit OUS, UUS is guided in this embodiment along the convex shape of the surface of the compression element of OC, US” [Page 6, Para. 4, Lines 5-6] and “The ultrasonic units OUS, UUS integrated in the compression units OKE, UKE are movable mounted at least in the plane of the areal extent of the compression elements OC, UC. If one or both compression elements OC, UC are designed to be non-planar but curved, the respective ultrasound unit OUS, UUS can also be movable along said curvature. While one of the ultrasound units OUS, UUS serves to record conventional echo ultrasound images, the respective other ultrasound unit OUS, UUS can also be used to record echo ultrasound images” [Page 6, Para. 8, Lines 1-6]. As shown in FIG. 4, the ultrasonic units OUS and UUS are located in separate compression units OKE, UKE. Therefore, the system includes a plurality of transducers. Furthermore, since each of the ultrasonic units OUS, UUS is guided along the respective surface of the compression element (i.e. OKE, UKE) and records echo ultrasound images during this movement, each of the plurality of transducers is configured to move along different scan paths during ultrasound imaging.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound breast imaging system of Okumura to a plurality of transducers moving along different scan paths as disclosed in Jakobs in order to obtain second (i.e. ultrasound) images from both the upper and lower compression paddles [Jakobs: Page 4, Para. 6, Lines 2-4]. By obtaining ultrasound images from the transducers (i.e. ultrasonic units) in both compression paddles, the physician is provided with more images with which to assess the breast tissue. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images from more than one perspective when assessing the breast.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. US 20080249415 A1 “Okumura”, Jakobs et al. DE 102013219252 A1 “Jakobs”, Wang et al. US 20180214106 A1 “Wang” and Defreitas et al. US 20090003519 A1 “Defreitas” and Zhang et al. US 20040181152 A1 “Zhang” as applied to claims 1, 3-5, 8-9 above and further in view of Shmulewitz US 5474072 A “Shmulewitz”.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Okumura, Jakobs, Wang, Defreitas and Zhang does not teach “wherein the compression paddle comprises a housing and wherein the patient contact surface is detachable from the housing”.
Shmulewitz teaches “wherein the compression paddle comprises a housing and wherein the patient contact surface is detachable from the housing” (“As shown in FIGS. 1 and 2, compression plate 15 includes a gel pad 23 disposed from the underside of the compression plate, for example by polyethylene bag 24. […] Gel pad 23 contacts the frontal area of the patient’s breast i.e., the nipple area to ensure proper transmission of acoustic waves from transducer 16 to the distal-most portion of breast tissue 100 with a minimum of impedance mismatch. As seen in FIGS 1 and 2, gel pad 23 and polyethylene pad 24 conform to the distal-most portion of the breast to minimize impedance mismatch and acoustic reflectance at the gel pad/breast interface. […] For sanitary purposes, gel pad 23 and polyethylene bag 24 may be disposable, and therefore removably attached to compression plate 15” [Column 6, Lines 7-24]. As shown in FIG. 1 and 2, the compression plates (i.e. paddles) include a housing. Since the gel pad 23 comes into contact with the frontal area of the patient’s breast to ensure proper transmission of acoustic waves, under broadest reasonable interpretation, the gel pad constitutes a patient contact surface. Furthermore, since the gel pad 23 may be disposable and therefore removably attached to the compression plate 15, the patient contract surface is detachable from the housing (i.e. including the compression plates/paddles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of combination of Okumura, Jakobs, Wang and Defreitas to include the patient contact surface being detachable from the housing as disclosed in Shmulewitz in order to provide sanitary equipment for each patient being imaged with the ultrasound breast imaging system. When performing a procedure such as mammography it is important for the machinery to be sanitized between uses in order to protect the patient(s). Providing a detachable patient contact surface is one of a finite number of techniques to provide sanitary conditions for each patient with a reasonable expectation of success, therefore it would be obvious to try.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. US 20080249415 A1 “Okumura”, Jakobs et al. DE 102013219252 A1 “Jakobs”, Wang et al. US 20180214106 A1 “Wang” and Defreitas et al. US 20090003519 A1 “Defreitas” as applied to claims 1, 3-5, 8-9 above and further in view of Itabashi  JP 2017176465 A “Itabashi”.  
Regarding claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Okumura, Jakobs, Wang and Defreitas does not teach “wherein the scan path is helical”.
Itabashi teaches “wherein the scan path is helical” (“The image generation unit 43 generates an image signal corresponding to the ultrasonic signal. The image generation unit 43 includes a radial image generation unit 43a, a helical image generation unit 43b, and a guide image generation unit 43c. […] The helical image generation unit 43b generates a helical image based on the ultrasonic signal acquired by the helical scanning of the ultrasonic probe 2” [Page 3, Para. 5, Lines 1-7]. Therefore, in order to perform a helical scan to generate a helical image, the ultrasonic probe must have traveled along a scan path that is generally helical.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Okumura, Jakobs, Wang and Defreitas to include the helical scanning as disclosed in Itabashi to perform scanning of the tissue such that a helical image is provided to the physician. A helical scan is one of a finite number of techniques with which to move an ultrasonic probe with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of performing a helical scan along the breast to obtain images therefrom.
Claim(s) 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by Okamura et al. US 20080249415 A1 “Okumura” and further in view of Defreitas et al. US 20090003519 A1 “Defreitas” and Zhang et al. US 20040181152 A1 “Zhang”.
Regarding claim 11, Okumura teaches “An ultrasound breast imaging system comprising” (“FIG. 1 is a perspective view showing the outer appearance of a breast imaging system 1 according to this embodiment. As shown in FIG. 1, the breast imaging system 1 comprises a mammographic diagnosis apparatus 2 and an ultrasonic diagnosis apparatus 6” [0027]. Therefore, since the beast imaging system includes an ultrasound diagnosis apparatus 6, the breast imaging system 1 constitutes an ultrasound breast imaging system.);
“a gantry” (“As shown in FIG. 1, the mammographic diagnosis apparatus 2 comprises an arm portion 20 and a support portion 25. […] The support portion 25 is provided with a display panel 27a, foot pedals 21a and 21b, a touch panel 21c, and the like” [0028]. As shown in FIG. 1, the support portion 25 is connected to the arm portion 20 and thus it supports the compression unit 35 (i.e. containing the upper and lower paddles 35a and 35b). Thus, the support portion 25 constitutes a gantry.);
“an arm extending from the gantry; a paddle support structure disposed at an end of the arm opposite the gantry; a compression paddle assembly coupled to the paddle support structure, wherein the compression paddle assembly comprises at least one compression element comprising: a paddle support arm secured to the paddle support structure, a compression paddle pivotably secured to the paddle support arm; and an ultrasound transducer disposed within the compression paddle ” (“The arm portion 20 is provided with an X-ray source device 33 and flat panel detector 40 which are placed to face each other, a compression unit 35 comprising upper and lower paddles 35a and 35b, and the like” [0028]. As shown in FIG. 1, the compression unit 35 (i.e. containing a pair of paddles 35a and 35b is supported by the arm portion 20 which is connected to the support portion 25 (i.e. the gantry). Therefore, the system includes a paddle support structure (i.e. arm portion 20) disposed at an end of the arm opposite the gantry and a paddle support arm secured to the paddle support arm. 
Furthermore, regarding the compression paddle being pivotable secured to the paddle support arm, Okumura discloses “The arm portion 20 can move vertically with respect to the support portion 25 and rotate about a shaft 26” [0028]. Therefore, since the compression unit 35 (i.e. containing the upper and lower paddles 35a and 35b are attached to the arm portion 20 and the arm portion 20 rotates about a shaft 26, the compression paddle must be pivotably secured to the paddle support arm (i.e. arm portion 20). 
Furthermore, regarding an ultrasound transducer being disposed within the compression paddle, Okumura discloses “As shown in FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b” [0033]. Therefore, an ultrasound transducer is disposed within the compression paddle.).
Okumura does not teach “the compression paddle being configured to pivot on the paddle support arm”.
Defreitas is within the same field of endeavor as the claimed invention because it pertains to a compression arm assembly for compressing an immobilizing a breast [Abstract].
Defreitas teaches “the compression paddle being configured to pivot on the paddle support arm” (“As illustrated in FIGS. 5 and 17, compression paddle 122 is removably mounted to a support 510 that moves up and down compression arm assembly 110 as needed for breast compression. To mount compression paddle 122 onto 510, a projection compression paddle 122a of the paddle engages a projection 510a of the support […] Projection 510a is spring-loaded, such as by a spring schematically illustrates at 510c to allow for pivoting compression paddle 122 about an axis where it latches onto 510, as illustrated by arrow A, for better conformance with the compressed breast in some imaging protocols” [0038] and “In addition, compression paddle 122 can pivot about an axis along the patient’s chest wall to conform the breast shape in certain procedures” [0037]. In this case, the support 510 constitutes a paddle support arm. Therefore, since the compression paddle 122 is mounted the support 510 via the projection 510a to allow for pivoting of the compression paddle 122, the compression paddle being configured to pivot on the paddle support arm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression paddle assembly of Okumura so as to include the compression paddle being configured to pivot on the paddle support arm as taught by Defreitas in order to allow the compression paddle to better conform with the compressed breast to perform imaging [Defreitas: 0038]. By allowing the compression paddle to pivot, the compression paddle can be positioned relative to the breast to allow it to secure the breast therein for imaging. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddle to conform with the compressed breast to perform imaging.
The combination of Okumura and Defreitas does not teach “and being positionable to be parallel to the paddle support arm in a first configuration and perpendicular to the paddle support arm in a second configuration”.
Zhang is within the same field of endeavor as the claimed invention because it discloses an ultrasound breast imaging assembly which includes first and second compression plates angled with respect to one another [Abstract].
Zhang teaches “and being positionable to be parallel to the paddle support arm in a first configuration and perpendicular to the paddle support arm in a second configuration” (“FIG. 13 illustrates a simplified representation of an ultrasound breast imaging assembly 228 according to another alternative embodiment of the present invention. The ultrasound breast imaging assembly 228 includes an upper compressive member 233 and a lower compressive member 235, each secured to an upright member 232” [0070]; “A pivotal compression plate 240 is pivotably secured to the extension member 237 through a pivot assembly 241 having an axis 243. The pivotal compression plate 240 may rotate about the axis 243 in the direction of I independent of the upper compressive member 233 moving in the direction of H” [0071]; and “A pivotal compression plate 234 is pivotally secured to the extension member 245 through a pivot assembly 249 having an axis 251 in the direction of J independent of the lower compressive member 235 moving in the direction of H” [0072]. As shown in FIG. 13, the compression plates 240 and 234 are rotatable around the axes 243 and 251, respectively. Thus, since the compression plates may rotate in the directions indicated by I and J, the compression paddles (i.e. compression plates 240, 234) are positionable parallel to the paddle support arm (i.e. the upright member 232 supporting the upper compressive member 233 and the lower compressive member 235), in a first configuration and perpendicular to the paddle support arm in a second configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression assembly of Okumura so as to include the compression paddles being positionable to be coplanar to each other as disclosed in Zhang in order to allow the user to position the compression paddles in a desired position relative to the breast. Pivotable compression paddles (i.e. plates) are one of a finite number of devices which can be used to secure breast tissue with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to be positioned in a desired (i.e. coplanar, for example) position relative to the breast. 
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein the paddle support structure is pivotable relative to the arm” (“The arm portion 20 can move vertically with respect to the support portion 25 and rotate about a shaft 26” [0028]. The arm portion 20 supports the paddles (i.e. upper and lower paddles 35a and 35b) (see FIG. 1). Therefore, since the arm portion 20 rotates about the shaft 26 and supports the upper and lower paddles, the paddle support structure is pivotable relative to the arm.).
Regarding claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein the at least one compression element is linearly positionable along the paddle support structure” (“The compression paddle driving unit 36 drives the compression unit 35 under the control of the compression paddle control unit 37” [0036] and “The compression paddle control unit 37 controls the compression paddle driving unit 36 to perform positioning using the compression unit 35 in accordance with an instruction from the central control unit 50” [0037]. Therefore, since the compression paddle driving unit 36 is under the control of the compression paddle control unit 37 to position the compression unit (i.e. containing upper and lower paddles 35a and 35b), the at least one compression element is linearly positionable along the paddle support structure.).
Regarding claim 17, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein the at least one compression paddle comprises a compression surface and an opposite surface, and wherein the transducer is disposed in contact with the opposite surface” (“As shown in FIG. 4, an ultrasonic probe is places in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b” [0033]. The upper and lower paddles 35a and 35b each include a compression surface (i.e. which comes into direct contact with the breast as shown in FIG. 4) and an opposite surface (i.e. which is not in direct contact with the breast). As shown FIG. 4, the ultrasonic probe (i.e. transducer) is disposed in contact with the opposite surface. Therefore, the at least one compression paddle comprises a compression surface and an opposite surface, and the transducer is disposed in contact with the opposite surface.). 
Regarding claim 18, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Okumura teaches “further comprising a paddle support structure motor for rotating the paddle support structure relative to the arm axis, wherein the motor is disposed in at least one of the gantry and the paddle support structure” (“The arm portion 20 can move vertically with respect to the support portion 25 and rotate about a shaft 26” [0028]. As shown in FIG. 1, the arm portion 20 supports the upper and lower paddles 35a and 35b of the compression unit 35, therefore, the system includes a paddle support structure. In order for the arm portion 20, to rotate about a shaft 26 and thus rotate the paddles (i.e. included in the paddle support structure), the system must include a paddle support structure motor for rotating the paddle support structure relative to the arm axis, wherein the motor is disposed in at least one of the gantry and the paddle support structure.).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable by Okamura et al. US 20080249415 A1 “Okumura” and Defreitas et al. US 20090003519 A1 “Defreitas” as applied to claims 11-13 and 17-18 and further in view of Jakobs et al. DE 102013219252 A1 “Jakobs”.
Regarding claim 19, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Okumura and Defreitas does not teach “wherein the ultrasound transducer comprises two ultrasound transducers, wherein each ultrasound transducer is configured for movement along within the compression paddle along discrete axes”.
Jakobs teaches “wherein the ultrasound transducer is comprises two ultrasound transducers, wherein each ultrasound transducer is configured for movement along within the compression paddle along discrete axes” (“The compression units OKE, UKE are each formed from a clamped in a frame R respective compression element OC, UC. They each have an ultrasound unit OUS, UUS which can be moved by means of a guide unit FS. The edge regions of the ultrasound units OUS, UUS or individual elements thereof are horizontally displaceable in the plane defined by the respective compression unit OKE, UKE in the x, y direction” [Page 3, Para. 5, Lines 1-6]. As shown in FIG. 4, the upper and lower compression units each contain their own, respective ultrasound unit (OUS, UUS). Therefore, the ultrasound transducer comprises two ultrasound transducers. Furthermore, Jakobs discloses “The ultrasonic units OUS, UUS integrated in the compression units OKE, UKE are movable mounted at least in the plane of the areal extent of the compression elements OC, UC. If one or both compression elements OC, UC are designed to be non-planar but curved, the respective ultrasound unit OUS, UUS can also be movable along said curvature. While one of the ultrasound units OUS, UUS serves to record conventional echo ultrasound images, the respective other ultrasound unit OUS, UUS can also be used to record echo ultrasound images” [Page 6, Para. 8, Lines 1-6]. Therefore, since the upper and lower ultrasound units OUS, UUS (i.e. transducers) horizontally displaceable in the x, y direction on the plane defined by the compression unit OKE, UKE and are pulled along the surface of the breast to acquire second images of the breast, under broadest reasonable interpretation, each ultrasound transducer is configured for movement along within the compression paddle along discrete axes (i.e. the x, y direction of the curvature.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Okumura to include performing an ultrasound imaging procedure as disclosed in Jakobs in order to obtain second (i.e. ultrasound) images from both the upper and lower compression paddles [Jakobs: Page 4, Para. 6, Lines 2-4]. By obtaining ultrasound images from both compression paddles, the physician is provided with more images with which to assess the breast tissue. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images from more than one perspective when assessing the breast.
Claim(s) 20 and 22 rejected under 35 U.S.C. 103 as being unpatentable by Okamura et al. US 20080249415 A1 “Okumura” and further in view of Jakobs et al. DE 102013219252 A1 “Jakobs”, Defreitas et al. US 20090003519 A1 “Defreitas” and Zhang et al. US 20040181152 A1 “Zhang”.
Regarding claim 20, Okumura teaches “A method of imaging at least one breast with an ultrasound imaging system comprising a first compression paddle and a second compression paddle, the method comprising:” (“FIG. 9 is a flowchart showing each processing sequence executed in image acquisition using the breast imaging system 1 […] The imaging conditions in the case of the ultrasonic diagnosis apparatus 6 indicate transmission conditions (a transmission voltage, focal position, and the like)” [0074]. As shown in FIG. 1, the breast imaging system 1, includes an ultrasonic diagnosis apparatus 6 and compression unit 35 comprising upper and lower paddles 35a and 35b (see [0028]). Therefore, the method shown in FIG. 9 is for imaging a breast with an ultrasound imaging system (i.e. ultrasonic diagnosis apparatus 6) and comprises a first compression paddle and a second compression paddle.);
“positioning the first compression paddle and the second compression paddle in a first position wherein a compression surface of each of the first compression paddle and the second compression paddle are disposed facing each other”; “compressing when in the first position, a first surface of the at least one breast against the first compression paddle and a second surface of the at least one breast against the second compression paddle” (“As shown in FIG. 9, first of all, a breast of a patient is compressed/fixed by the upper paddle 35a and the detection surface (i.e. the lower paddle 35b) of the flat panel detector 40 to position the subject (step S1)” [0074]. In order to compress/fix a breast between the upper paddle 35a and the lower paddle 35b, as shown in FIG. 4, the method performs the step of positioning the first compression paddle and the second compression paddle in a first position wherein a compression surface of each of the first compression paddle and the second compression paddle are disposed facing each other and compressing when in the first position, a first surface of the at least one breast against the first compression paddle and a second surface of the at least one breast against the second compression paddle.).
“performing an ultrasound imaging procedure of the first surface of the at least one breast […] in the first position while the at least one breast is compressed” (“The ultrasonic probe 62 is then placed in the opening portion 350 of the upper paddle 35a (step S4). Volume data concerning the breast is acquired by performing ultrasonic scanning while the ultrasonic probe 62 is slid (step S5)” [0075]. Therefore, the method executes the step of performing an ultrasound imaging procedure of the first surface of the breast in the first position while the at least one breast is compressed.).
Okumura does not explicitly teach that an ultrasound imaging procedure is performed on “the second surface of the at least one breast”.
Jakobs teaches that an ultrasound imaging procedure is performed of “the second surface of the at least one breast” (“The compression assembly comprises an upper and lower compression unit OKE, UKE” [Page 3, Para. 5, Line 1] and “The compression units OKE, UKE are each formed from a clamped in a frame R respective compression element OC, UC. They each have an ultrasound unit OUS, UUS which can be moved by means of a guide unit FS. The edge regions of the ultrasound units OUS, UUS or individual elements thereof are horizontally displaceable in the plane defined by the respective compression unit OKE, UKE in the x, y direction” [Page 3, Para. 5, Lines 1-6]. As shown in FIG. 4, the upper and lower compression units each contain their own, respective ultrasound unit (OUS, UUS). Furthermore, Jakobs discloses “After the breast is compressed and fixed by the compression assembly first images of the breast M are taken with an X-ray source RQ and the detector unit RD. Maintaining the compression and fixation of the breast M, second images are taken with the upper ultrasound unit OUS with the additional use of the lower ultrasound unit UUS” [Page 4, Para. 6, Lines 1-4] and “An ultrasound image can also be taken from the chest of a patient independently of an X-ray. In this mode, the fixing operation is performed by lowering the upper compression unit OKE and/or lifting lower compression unit UKE. After the breast is compressed and fixed, the upper and/or lower ultrasound unit OUS, UUS is pulled along the surface of the breast M by the respective guide members of the guide units FS” [Page 6, Para. 3, Lines 1-5]. Therefore, since the upper and lower ultrasound units are pulled along the surface of the breast and are used to acquire second images of the breast, under broadest reasonable interpretation, an ultrasound imaging procedure is performed of the first breast surface (i.e. corresponding to the upper ultrasound unit) and of the second surface of the breast (i.e. corresponding to the lower ultrasound unit).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Okumura to include performing an ultrasound imaging procedure as disclosed in Jakobs in order to obtain second (i.e. ultrasound) images from both the upper and lower compression paddles [Jakobs: Page 4, Para. 6, Lines 2-4]. By obtaining ultrasound images from both compression paddles, the physician is provided with more images with which to assess the breast tissue. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images from more than one perspective when assessing the breast. 
The combination of Okumura and Jakobs does not teach “wherein each of the first compression paddle and the second compression paddle is pivotable on a paddle support arm”.
Defreitas is within the same field of endeavor as the claimed invention because it pertains to a compression arm assembly for compressing an immobilizing a breast [Abstract].
Defreitas teaches “wherein each of the first compression paddle and the second compression paddle is pivotable on a paddle support arm” (“As illustrated in FIGS. 5 and 17, compression paddle 122 is removably mounted to a support 510 that moves up and down compression arm assembly 110 as needed for breast compression. To mount compression paddle 122 onto 510, a projection compression paddle 122a of the paddle engages a projection 510a of the support […] Projection 510a is spring-loaded, such as by a spring schematically illustrates at 510c to allow for pivoting compression paddle 122 about an axis where it latches onto 510, as illustrated by arrow A, for better conformance with the compressed breast in some imaging protocols” [0038] and “In addition, compression paddle 122 can pivot about an axis along the patient’s chest wall to conform the breast shape in certain procedures” [0037]. In this case, the support 510 constitutes a paddle support arm. Therefore, since the compression paddle 122 is mounted the support 510 via the projection 510a to allow for pivoting of the compression paddle 122, the compression paddle being configured to pivot on the paddle support arm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression paddle assembly of Okumura so as to include the compression paddles being configured to pivot on the paddle support arm as taught by Defreitas in order to allow the compression paddles to better conform with the compressed breast to perform imaging [Defreitas: 0038]. By allowing the compression paddles to pivot, the compression paddles can be positioned relative to the breast to allow them to secure the breast therein for imaging. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to conform with the compressed breast to perform imaging.
The combination of Okumura, Jakobs and Defreitas does not teach “wherein the first compression paddle and the second compression paddle are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration”.
Zhang teaches  “wherein the first compression paddle and the second compression paddle are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration” (“FIG. 13 illustrates a simplified representation of an ultrasound breast imaging assembly 228 according to another alternative embodiment of the present invention. The ultrasound breast imaging assembly 228 includes an upper compressive member 233 and a lower compressive member 235, each secured to an upright member 232” [0070]; “A pivotal compression plate 240 is pivotably secured to the extension member 237 through a pivot assembly 241 having an axis 243. The pivotal compression plate 240 may rotate about the axis 243 in the direction of I independent of the upper compressive member 233 moving in the direction of H” [0071]; and “A pivotal compression plate 234 is pivotally secured to the extension member 245 through a pivot assembly 249 having an axis 251 in the direction of J independent of the lower compressive member 235 moving in the direction of H” [0072]. As shown in FIG. 13, the compression plates 240 and 234 are rotatable around the axes 243 and 251, respectively. Thus, since the compression plates may rotate in the directions indicated by I and J, the first compression paddle and the second compression paddle are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression assembly of Okumura so as to include the compression paddles being positionable to be coplanar to each other as disclosed in Zhang in order to allow the user to position the compression paddles in a desired position relative to the breast. Pivotable compression paddles (i.e. plates) are one of a finite number of devices which can be used to secure breast tissue with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to be positioned in a desired (i.e. coplanar, for example) position relative to the breast. 
Regarding claim 22, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, Okumura teaches “further comprising: when the first compression paddle and the second compression paddle are in the first position, orienting the first compression paddle and the second compression paddle in at least one of a first orientation, a second orientation disposed at an orthogonal orientation, and a third orientation disposed at a non-orthogonal angle to both the first orientation and the second orientation” (“As shown in FIG. 9, first of all, a breast of a patient is compressed/fixed by the upper paddle 35a and the detection surface (i.e., the lower paddle 35b) of the flat panel detector 40 to position the subject (step S1)” [0074] and “As shown in FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b” [0033]. Therefore, when the first compression paddle (i.e. upper paddle 35a) and the second compression paddle (I.e. lower paddle 35a) are in the first position such that they are disposed facing each other as shown in FIG. 4, under broadest reasonable interpretation, the first compression paddle and the second compression paddle must be oriented in at least a first orientation.).
Claim(s) 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable by Okamura et al. US 20080249415 A1 “Okumura”, Jakobs et al. DE 102013219252 A1 “Jakobs” and Defreitas et al. US 20090003519 A1 “Defreitas” and Zhang et al. US 20040181152 A1 “Zhang” as applied to claims 20 and 22 above and further in view of Zhang et al. US 20070038085 A1 “Zhang-2”.
Regarding claims 21 and 24-25, due to its dependence on claims 20 and 21, respectively, these claims inherit the references disclosed therein. That being said, Zhang teach “further comprising positioning the first compression paddle and the second compression paddle in a second position wherein the compression surface of each of the first compression paddle and the second compression paddle are disposed coplanar to each other” (“FIG. 13 illustrates a simplified representation of an ultrasound breast imaging assembly 228 according to another alternative embodiment of the present invention. The ultrasound breast imaging assembly 228 includes an upper compressive member 233 and a lower compressive member 235, each secured to an upright member 232” [0070]; “A pivotal compression plate 240 is pivotably secured to the extension member 237 through a pivot assembly 241 having an axis 243. The pivotal compression plate 240 may rotate about the axis 243 in the direction of I independent of the upper compressive member 233 moving in the direction of H” [0071]; and “A pivotal compression plate 234 is pivotally secured to the extension member 245 through a pivot assembly 249 having an axis 251 in the direction of J independent of the lower compressive member 235 moving in the direction of H” [0072]. As shown in FIG. 13, the compression plates 240 and 234 are rotatable around the axes 243 and 251, respectively. Thus, since the compression plates may rotate in the directions indicated by I and J, the first compression paddle and the second compression paddle are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the compression assembly of Okumura so as to include the compression paddles being positionable to be coplanar to each other as disclosed in Zhang in order to allow the user to position the compression paddles in a desired position relative to the breast. Pivotable compression paddles (i.e. plates) are one of a finite number of devices which can be used to secure breast tissue with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the compression paddles to be positioned in a desired (i.e. coplanar, for example) position relative to the breast.
The combination of Okumura, Jakobs, Defreitas and Zhang does not teach “contacting at least one of the first compression paddle and the second compression paddle with a third surface of the at least one breast”; and “performing an ultrasound imaging procedure of the third surface of the at least one breast in the second position while the at least one breast is contacting at least one of the first compression paddle and the second compression paddle” (Claim 21); “wherein when the first compression paddle and the second compression paddle are in the second position, the at least one breast comprises a first breast and a second breast” (Claim 24); or “wherein two surfaces of the first surface, the second surface, and the third surface at least partially overlap in a direction of an axis connecting the two surfaces” (Claim 25). 
Zhang-2 teaches “contacting at least one of the first compression paddle and the second compression paddle with a third surface of the at least one breast”; and “performing an ultrasound imaging procedure of the third surface of the at least one breast in the second position while the at least one breast is contacting at least one of the first compression paddle and the second compression paddle” (Claim 21) (“FIG. 29 illustrates a diagram of lateral frontal breast ultrasound scanning according to a preferred embodiment in which the compression/scanning assembly 2708 is manipulated to image a lateral frontal region 2914.  Preferably, in a positioning process preceding the probe sweep, one side of the compressive surface is pinned adjacent to the outer edge of the breast (near the line C-C' in FIG. 29) and then the compressive surface is "rolled" toward the medial side of the breast, until a position is reached in which the compressive surface would lift away from C-C' if the rolling continued. This has been found to allow capturing of a relatively large lateral frontal region 2914 that usually includes the nipple, while also minimizing small air pockets, bubbles, etc. that can degrade image quality” [0099]. In order to perform a lateral frontal breast ultrasound scan, the compression/scanning assembly 2708 (i.e. including the compression plates) must face the breast as shown in FIG. 29. Therefore, since the device is used in to perform a frontal scan and the device includes compression plates (i.e. paddles) (see [0069-0071]), under broadest reasonable interpretation, the first compression paddle and the second compression paddle are positioned in a second position wherein the compression surface of each of the first compression paddle and the second compression paddle are disposed coplanar to each other, such that the compressive surface is pinned to the breast as shown in FIG. 29. Furthermore, since the compressive surface of the compression/scanning assembly 2708 is pinned adjacent to the outer edge of the breast (i.e. near the line C-C’ in FIG. 29), the at least one of the first compression paddle and the second compression paddle is in contact with a third surface of the breast. Additionally, since the probe is swept along the breast to acquire an image as the compressive surface is “rolled” toward the medical side of the breast, the method carried out by the device executes the step of performing an ultrasound imaging procedure of the third surface of the breast in the second position while the at least one breast is contacting at least one of the first compression paddle and the second compression paddle.);
“wherein when the first compression paddle and the second compression paddle are in the second position, the at least one breast comprises a first breast and a second breast” (Claim 24) (“FIG. 13 illustrates body markers 1302, 1304, and 1306 for various frontal compression scenarios, each comprising a probe sweep indicator (e.g., 1303) indicating a trajectory and orientation of the linear scanning probe that scanned the breast. The body marker icon 1302 corresponds to a frontal scan of a medial side of the left breast in the inferior-to-superior direction, the body marker icon 1306 corresponds to a frontal scan of a medial side of the right breast in a direction close to the inferior-to-superior direction […]” [0071]. As established previously, in order to perform a frontal scan, the compression plates (i.e. paddles) must be oriented in a second position in which the compression plates (i.e. paddles) are coplanar to each other and in contact with the breast as shown in FIG. 29. Therefore, since the probe sweep indicators (i.e. of the body markers 1302, 1304, and 1306) indicate the trajectory and orientation of the probe that scanned the breast and the frontal scan is performed on the left and right breasts, when the first compression paddle and the second compression paddle are in the second position, the at least one breast comprises a first breast and a second breast (i.e. the left and right breasts).);
“wherein two surfaces of the first surface, the second surface, and the third surface at least partially overlap in a direction of an axis connecting the two surfaces” (Claim 25) (“FIG. 28 illustrates a diagram of a head-on breast ultrasound scanning according to a preferred embodiment, in which a breast 2802 of a patient 2804 is scanned using the compression/scanning assembly 2708 of FIG. 12, supra” [0097]; “FIG. 29 illustrates a diagram of lateral frontal breast ultrasound scanning according to a preferred embodiment, in which the compression/scanning assembly 2708 is manipulated to image a lateral frontal region 2914” [0099]; “FIG. 30 illustrates a diagram of medial frontal breast ultrasound scanning according to a preferred embodiment, in which the compression/scanning assembly 2708 is manipulated to image a medial frontal region 3016” [0100]; and “FIG. 31 illustrates a diagram of inferior frontal breast ultrasound scanning according to a preferred embodiment, in which the compression/scanning assembly 2708 is manipulated to image an inferior frontal region 3118” [0101]. As shown in FIGS 28-31, the regions 2812 (FIG. 28); 2912 (FIG. 29); 3016 (FIG. 30); and 3118 (FIG. 31) all overlap with the nipple. In order for this overlap to occur between the frontal ultrasound scans, under broadest reasonable interpretation, two of the first surface, the second surface and the third surface must have at least partially overlapped in a direction of an axis connecting the two surfaces.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Okumura, Jakobs, Defreitas, and Zhang to include the coplanar positioning of the compression paddles (i.e. plates) and contacting the third surface of the at least one breast as disclosed in Zhang-2 in order to capture an image of a frontal region of the breast while minimizing small air pockets, bubbles, etc. that can degrade image quality” [Zhang-2: 0099]. A frontal scan of the breast requires at least one compression plate (i.e. paddle) to face the breast (i.e. is parallel to the breast as shown in FIG. 29). A frontal ultrasound scan of the breast is one of a finite number of scanning techniques which provides high image quality with a reasonable expectation of success, therefore it would be obvious to try. Modifying the prior art elements, such that the compression paddles of Okumura are positionable according to the frontal orientation of Zhang-2 would yield the predictable result of obtaining frontal images of the breast with diagnostic image quality.
Regarding claim 23, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, Okumura teaches “wherein when the first compression paddle and the second compression paddle are in the first position, the at least one breast comprises a single breast” (“As shown in FIG. 4, an ultrasonic probe is placed in the opening portion 350 while the breast is compressed/fixed between the upper and lower paddles 35a and 35b” [0033]. As shown in FIG. 4, a single breast is compressed/fixed when the upper and lower paddles are in the first position in which the paddles are disposed facing each other.).
Response to Arguments
Applicant’s arguments, see Remarks page 7-9, filed 10/11/2022, with respect to the rejection of claims 1, 3-5, 8-13, 17-25 under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claims 1, 11 and 20, the applicant argues that the upper and lower paddles of Okamura cannot be rotated to be in a coplanar configuration and therefore does not disclose or suggest “wherein the compression paddles are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration” (Claim 1); “and being positionable to be parallel to the paddle support arm in a first configuration and perpendicular to the paddle support arm in a second configuration” (Claim 11); and “wherein the first compression paddle and the second compression paddle are positionable to be coplanar to each other in a first configuration and parallel to each other in a second configuration” (Claim 20).
The examiner respectfully agrees and acknowledges that Okumura, Jakobs, Wang, and Defreitas does not teach this limitation. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of  Zhang et al. US 20040181152 A1 “Zhang” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stango et al. US 20160081633 A1 “Stango” is pertinent to the applicant’s disclosure because it discloses “Some systems improve patient comfort by providing compression paddles that tilt as the breast is being compressed […] This tilting paddle provides more uniform compression across the breast, and more comfortable breast examinations” [0005] and “For tilting relative to breast 10, paddle 16 is secured to bracket 16 with pins 16g (only the right pin is visible in FIG. 2) and is spring biased such that as paddle 16 presses against breast 10 the front end of paddle 16 lifts against the biasing force” [0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793